DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed on 14 February 2022. Claims 1, 33, 46, 48, 50-56 and 59-67 are pending in the application; claims 1, 33, 46, 48, 50-56 are amended; claims 2-32, 34-35, 47, 49 and 57-58 are cancelled; and claims 59-67 are new.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 62/573,772 and 62/587,345, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Examiner has thoroughly reviewed applicant’s provisional applications and cannot find written description in support of the combination of features recited in the independent claims. While some of the features appear to be disclosed separately, some of the features do not appear to be disclosed. Support must be shown for the entire claimed embodiment, not just the individual claimed elements. Locating support for an entire claimed embodiment is complicated by “alternative embodiment” language such as:
“Numerous variations and alternatives to the details provided herein below are possible and should be considered within the scope of the disclosure.”
“Although the embodiments above have been described in considerable detail, numerous variations and modifications will become apparent to those skilled in the art once the above disclosure is fully appreciated.”

Said “alternative embodiment” language gives rise to numerous embodiments that are not specifically discussed. Applicant should know that in order to benefit form a priority date, the claimed embodiment must find support in the relied upon disclosure, not the instant claims.
In drafting the provisional applications it appears applicant does not fully develop the presently claimed embodiments and relies on the “alternative embodiment” language to pull various elements together to create claimed embodiments. For example, no wherein the provisional applications is an embodiment specifically discussed having all of the elements of claim 1, namely, “monitor the PDCCH according to a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration; receive an indication to start the duration, and, for respective periods of a plurality of periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration: during the duration, monitor according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the respective periods; and revert to monitoring PDCCH according to the second PDCCH duty cycle configuration upon expiration of the duration, regardless of whether any grant was received on the PDCCH during the duration, wherein the second PDCCH duty cycle configuration includes a third portion of time during respective periods for monitoring PDCCH according to the second PDCCH duty cycle configuration distinct from a fourth portion of time during the respective periods, wherein the third portion of time is specific to the second PDCCH duty cycle configuration.” Similar features recited in the other independent claims lack support in the provisional applications for the same reasons as given above.
As such, it appears that applicant relies on the “alternative embodiment” language for providing support necessary for linking the claimed elements without specifically addressing the claimed embodiments. And it appears that the provisional applications do not provide adequate written description of the embodiments or devices of the independent claims. It would seem that as long as applicant can show where each element of the independent claims is discussed by particularly pointing to the page(s) and line number(s) in the earliest filed application and point to support for the linkage of the various claimed elements constituting a claimed embodiment or device, the claim for priority would be established.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 33, 46, 48, 50-56 and 59-67 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Examiner has thoroughly reviewed applicant’s disclosure and cannot find written description in support of the combination of features recited in the independent claims. While some of the features appear to be disclosed separately, some of the features do not appear to be disclosed. Support must be shown for the entire claimed embodiment, not just the individual claimed elements. Locating support for an entire claimed embodiment is complicated by “alternative embodiment” language such as:
“Numerous variations and alternatives to the details provided herein below are possible and should be considered within the scope of the disclosure.”
“Although the embodiments above have been described in considerable detail, numerous variations and modifications will become apparent to those skilled in the art once the above disclosure is fully appreciated.”

Said “alternative embodiment” language gives rise to numerous embodiments that are not specifically discussed. Applicant should know that the claimed embodiment must find support in the relied upon disclosure, not the instant claims.
In drafting the application it appears applicant does not fully develop the presently claimed embodiments and relies on the “alternative embodiment” language to pull various elements together to create claimed embodiments. For example, no wherein the original disclosure is an embodiment specifically discussed having all of the elements of claim 1, namely, “monitor the PDCCH according to a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration; receive an indication to start the duration, and, for respective periods of a plurality of periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration: during the duration, monitor according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the respective periods; and revert to monitoring PDCCH according to the second PDCCH duty cycle configuration upon expiration of the duration, regardless of whether any grant was received on the PDCCH during the duration, wherein the second PDCCH duty cycle configuration includes a third portion of time during respective periods for monitoring PDCCH according to the second PDCCH duty cycle configuration distinct from a fourth portion of time during the respective periods, wherein the third portion of time is specific to the second PDCCH duty cycle configuration.” Similar features recited in the other independent claims lack support in the original disclosure for the same reasons as given above.
As such, it appears that applicant relies on the “alternative embodiment” language for providing support necessary for linking the claimed elements without specifically addressing the claimed embodiments. And it appears that the original disclosure does not provide adequate written description of the embodiments or devices of the independent claims. It would seem that as long as applicant can show where each element of the independent claims is discussed by particularly pointing to the page(s) and line number(s) in the earliest filed application and point to support for the linkage of the various claimed elements constituting a claimed embodiment or device, the 112(a) problems would be overcome.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 33, 46, 48, 50-56 and 59-67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, in part, “respective periods” (line 11); “the respective periods” (line 13); “a respective period” (line 14); “the respective period” (lines 14-15); “respective periods” (line 20); “the respective periods” (line 24); “respective periods” (line 28); and “the respective periods” (line 29). It is not clear to which instance of “respective period(s)” the instance of “the respective periods” in line 29 refers. The dependent claims do not alleviate this lack of clarity.
Further, claim 1 recites, in part, “a first physical downlink control channel (PDCCH) duty cycle configuration, including:
a duration for monitoring a PDCCH according to the first PDCCH
a PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration; and 
a first portion of time during respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration distinct from a second portion of time during the respective periods, 
wherein the first portion of time during a respective period is an initial set of consecutive slots of the respective period…”
The features, “duration” and “PDCCH monitoring periodicity” can both be construed as “respective periods” because the claim does not clearly define the scope of the term period. Further, it is unclear how a first portion of time during respective periods (plural) relates to “the first portion of time during a respective period.” The dependent claims do not alleviate this lack of clarity.
Moreover, under a broad but reasonable claim construction in light of applicant’s specification, the independent claims are amenable to two or more plausible claim constructions because the claims do not define the term “respective periods” or “a respective period. It is reasonable to construe from the illustration and applicant’s original disclosure any number of “respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration…” for example, a respective period of subframes 2-16, and a respective period form subframes 17-31 are both respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration”. The disclosure supports this claim construction and a slot could be construed as a 5 ms period, in each of which a PDCCH is monitored. In this claim construction, the claimed “first portion of time” would be construed as subframes 2-16 and the claimed “second portion of time” would be construed as subframes 17-31. The feature of claim 50 “wherein the duration comprises a number of subframes for which the first PDCCH duty cycle configuration is in effect,” further support this claim construction as reasonable considering the feature T0 is considered the duration and the term slot is reasonably construed as any portion of time in the timeline of subframes depicted in Fig. 10. On the other hand, a first portion of time, could be construed as subframes 2-3 of a period 2-6 of a plurality of periods of 5 ms each. The independent claims do not require anything other than distinct first and second periods and that PDCCH is monitored in a respective period without any requirement to satisfy how the PDCCH is monitored in a respective period other than “according to the first PDCCH duty cycle configuration” and the claims are generally vague with respect to what is required to satisfy the monitoring according to the first PDCCH duty cycle configuration other than “by monitoring PDCCH during the first portion of time of the respective periods”. As can be appreciated, both of the claim constructions identified above satisfy this requirement. Thus, under a broad but reasonable interpretation, the independent claims are amenable to two or more plausible claim interpretations and do not apprise a person of ordinary skill in the art of its scope. Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential) ("[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim ... indefinite.").
Accordingly, claims 1, 33, 46, 48, 50-56 and 59-67 are rejected under 35 U.S.C. 112 (b) as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 33, 46, 48, 50-56 and 59-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over by OPPO, “PDCCH for URLCC”, 3GPP TSG RAN WG1 Meeting 90bis, Nagoya, Japan, 18th-21st, September 2017, R1-1718046, hereafter D1 in view of Huawei et al., “PDCCH reliability for URLLC”, 3GPP TSG RAN WG1 Meeting NR#3, Nagoya, Japan, 18-21 September 2017, R1-1716778, hereafter D2.

Regarding claim 1, D1 discloses an apparatus, comprising: 
a processor configured to cause a wireless device to (Section 3.1 disclosing a UE monitoring which implicitly discloses some sort of processing causing the device to perform the functions):
receive, from a cellular base station, a first physical downlink control channel (PDCCH) duty cycle configuration, including: 
a duration for monitoring a PDCCH according to the first PDCCH(Fig. 1, Duration with low-latency PDCCH monitoring granularity; paragraph above Fig. 1 disclosing the gNB can configure a monitoring duration); 
a PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration (Fig. 1, Duration with low-latency PDCCH monitoring granularity; paragraph above Fig. 1 disclosing the gNB can configure a low-latency monitoring granularity); and 
a first portion of time during respective periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration (Fig. 1, PDCCH monitoring occasion of low-latency granularity monitoring)  distinct from a second portion of time during the respective periods (Fig. 1, time other than PDCCH monitoring occasion of low-latency granularity monitoring), 
wherein the first portion of time is specific to the first PDCCH duty cycle configuration (Fig. 1, PDCCH monitoring occasion of low-latency granularity monitoring specifically at a point in time during the low-latency monitoring granularity duration);
monitor the PDCCH according to a second PDCCH duty cycle configuration different from the first PDCCH duty cycle configuration (Fig. 1, left had portion of duration with default monitoring granularity); 
receive an indication to start the duration (paragraph above Fig. 1, disclosing the gNB can re-configure the UE to a small monitoring granularity and duration with downlink control information (DCI)), and, for respective periods of a plurality of periods according to the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration:
during the duration, monitor according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the respective periods (Fig. 1 duration with PDCCH monitoring occasions with low-latency monitoring granularity); and 
revert to monitoring PDCCH according to the second PDCCH duty cycle configuration upon expiration of the duration, regardless of whether any grant was received on the PDCCH during the duration (Section 3.1, paragraph preceding Fig. 1, After the low-latency monitoring ends, the monitoring granularity configuration of the UE can be returned to the larger monitoring granularity), 
wherein the second PDCCH duty cycle configuration includes a third portion of time during respective periods for monitoring PDCCH according to the second PDCCH duty cycle configuration (Fig. 1 right hand portion with PDCCH monitoring occasions with default monitoring granularity) distinct from a fourth portion of time during the respective periods (Fig. 1, portions of time with large monitoring granularity that are not PDCCH monitoring occasions), 
wherein the third portion of time is specific to the second PDCCH duty cycle configuration (Fig. 1, the PDCCH monitoring occasions with large granularity specifically at a point in time during the larger monitoring granularity).
D1 does not expressly disclose the following; however, D2 suggests wherein the first portion of time during a respective period is an initial set of consecutive slots of the respective period (Section 3, Item 2) Control First and Fig. 2 illustrating consecutive symbols of a mini-slot comprising PDCCH repetitions in which the UE consecutively receives and decodes the PDCCH transmission and repetitions till successfully obtain the DCI…In this option, it does not mean UE has to monitor CORESET every symbol. Rather, a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of D1 with the monitoring repetition of D2 because D2 teaches that PDCCH reliability is an integral part of overall ultra-reliable low-latency communications (URLCC) reliability and that ensuring the UE detects PDCCH as early as possible is important to meet the reliability requirement within the latency bound (Section 3 first paragraph). This rationale for combining the references is the same for claims 46, 50, 55

Regarding claim 33, D1 in view of D2 further suggests the apparatus of claim 1, wherein the processor is further configured to cause the wireless device to: 
receive a third PDCCH duty cycle configuration different from the first and second PDCCH duty cycle configurations, wherein the third PDCCH duty cycle configuration includes a second duration and a fifth portion of time (D1: Fig. 1 low-latency monitoring granularity and associated duration; D2: Section 3, item 2 disclosing the granularity can be even longer than a mini-slot dependent on longer dependent on the scheduled data duration or the number of PDSCH repetition).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the different monitoring granularities of D2 in order to provide a more flexible system that could ensure reliable PDCCH decoding with differing numbers of repetition of the data channel (PDSCH). This rationale is also applicable to the rejection of claim 59.

Regarding claim 46. D2 further suggests the apparatus of claim 1, wherein the processor is further configured to cause the wireless device to: 
receive first PDCCH from the cellular base station during the duration; and continue monitoring PDCCH according to the first PDCCH duty cycle configuration by monitoring PDCCH during the first portion of time of the respective periods regardless of the first PDCCH (Section 3, Item 2) first paragraph disclosing “a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz”).  

Regarding claim 48, D1 further suggests the apparatus of claim 1, wherein the duration is associated with a TO timer indicating a length of time that the first PDCCH duty cycle configuration  in effect (Section 3.1 Duration of low-latency monitoring configured via DCI suggests a timer).  

Regarding claim 50, D1 in view of D2 further suggests the apparatus of claim 1, wherein the duration comprises a number of subframes for which the first PDCCH duty cycle configuration is in effect (D1: Section 3.1 Duration of low-latency monitoring configured via DCI suggests a timer; D2: Fig. 2 2 mini-slots is considered corresponding to a subframe ; Section 3 item 2) disclosing “a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz”).  

Regarding claim 51, D1 further suggests the apparatus of claim 1, wherein the monitoring is according to the first PDCCH duty cycle configuration regardless of whether any new transmission grant is received during the duration (Section 3.1, Fig. 1 and preceding paragraph disclosing a duration of monitoring the PDCCH. It is implicit in D1 that PDCCH may be received in any of the PDCCH monitoring occasions and the monitoring continues per slot based on the duration).  

Regarding claim 52, D1 further suggests the apparatus of claim 1, wherein the indication to start the duration comprises a message from the cellular base station enabling the monitoring of the PDCCH according to the first PDCCH duty cycle configuration (Paragraph preceding Fig. 1 disclosing just before the low-latency data arrives, the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claim 53, D1 further suggests the apparatus of claim 52, wherein at least one of the duration or the PDCCH monitoring periodicity for monitoring PDCCH according to the first PDCCH duty cycle configuration is received in the message from the cellular base station enabling the monitoring of the PDCCH according to the first PDCCH duty cycle configuration (Paragraph preceding Fig. 1 disclosing the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claim 54, D1 further suggests the apparatus of claim 52 (Paragraph preceding Fig. 1 disclosing the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claim 55, D1 in view of D2 suggests the apparatus of claim 1, wherein monitoring according to the second PDCCH duty cycle configuration comprises monitoring the PDCCH more frequently than monitoring according to the first PDCCH duty cycle configuration (Fig. 1 and preceding paragraph disclosing the granularity of the default monitoring occasions is per slot; D2: Fig. 2, illustrates monitoring every 4 mini slots).  

Regarding claim 56, D1 suggests the apparatus of claim 1, wherein monitoring according to the second PDCCH duty cycle configuration comprises monitoring the PDCCH according to a default configuration in which the wireless device monitors the PDCCH during each subframe while the default configuration is active (Fig. 1 default monitoring granularity and preceding paragraph (e.g., once per slot) which is considered to represent a subframe).  

Regarding claim 59, D1 in view of D2 suggests the apparatus of claim 33, wherein the third PDCCH duty cycle configuration further includes a second PDCCH monitoring periodicity for monitoring PDCCH according to the third PDCCH duty cycle configuration and wherein the processor is further configured to cause the wireless device to: start the second duration, and, for respective periods of a second plurality of periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the third PDCCH duty cycle configuration: during the second duration, monitor according to the third PDCCH duty cycle configuration by monitoring PDCCH during the fifth portion of time of the respective periods of the second plurality of periods according to the second PDCCH monitoring periodicity for monitoring PDCCH according to the third PDCCH duty cycle configuration (as set forth in the rejection of claims 1 and 33 above, D2 suggests a flexible monitoring occasion periodicity for PDCCH of a min-slot or as in Fig. 2, 4 mini-slots, based on factors such as the number of repetitions of the data channel PDSCH; D1 discloses a  monitoring duration for the configuration).  

Regarding claim 60, the claim is directed towards an apparatus, comprising: a processor configured to cause a cellular base station to perform the reciprocal functionality to the functions performed by the apparatus of claim 1; therefore, claim 60 is rejected on the grounds presented for claims 1 mutatis mutandis.

Regarding claim 61, D1 suggests the apparatus of claim 60, wherein the indication to start the duration comprises a message from the cellular base station enabling the monitoring of the PDCCH according to the first PDCCH duty cycle configuration (Paragraph preceding Fig. 1 disclosing just before the low-latency data arrives, the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claim 62, D1 suggests the apparatus of claim 60, wherein the duration comprises a number of subframes for which the first PDCCH duty cycle configuration is in effect (D1: Section 3.1 Duration of low-latency monitoring configured via DCI suggests a timer; D2: Fig. 2 2 mini-slots is considered corresponding to a subframe ; Section 3 item 2) disclosing “a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz”).  

Regarding claim 63, the claims is directed towards a wireless device comprising: a radio; and a processor operably connected to the radio and configured to cause the wireless device to perform the functions recited in claim 1. It is inherent in D1 that the UE comprises a radio and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure a wireless device in the manner claimed because this would provide for a wireless device that can be flexibly reconfigured as wireless protocols evolve. Therefore, claim 63 is rejected on the grounds presented above for claim 1.

Regarding claims 64, D1 discloses the wireless device of claim 63, wherein the indication to start the duration comprises a message from the cellular base station enabling the monitoring of the PDCCH according to the first PDCCH duty cycle configuration (Paragraph preceding Fig. 1 disclosing just before the low-latency data arrives, the gNB dynamically configured the low-latency monitoring granularity and duration via DCI).  

Regarding claims 65, D1 further suggests the wireless device of claim 63, wherein the duration comprises a number of subframes for which the first PDCCH duty cycle configuration is in effect (D1: Section 3.1 Duration of low-latency monitoring configured via DCI suggests a timer; D2: Fig. 2 2 mini-slots is considered corresponding to a subframe ; Section 3 item 2) disclosing “a longer PDCCH monitoring occasion can still be configured, e.g., every 7 symbols for subcarrier spacing of 60kHz”).  

Regarding claim 66, D1 further discloses the wireless device of claim 63, wherein the PDCCH is not monitored during the second portion of time during the respective periods according to the first PDCCH duty cycle configuration (Fig. 1, duration with low-latency monitoring occasions comprising periods that are not PDCCH monitoring occasions).  

Regarding claim 67, D1 further discloses the wireless device of claim 66, wherein the PDCCH is not monitored during the fourth portion of time during the respective periods according to the second PDCCH duty cycle configuration (Fig. 1, duration with default monitoring occasions comprising periods that are not PDCCH monitoring occasions).  

Response to Arguments
Claim Rejections - 35 USC § 112
As discussed above, applicant’s amendments have introduced new ambiguities to the claim language; therefore, the claims stand as rejected under 35 U.S.C. § 112(b) as indefinite.

Prior Art Rejections
Applicant's arguments filed 14 February 2022 have been fully considered but they are not persuasive. As far as can be ascertained from applicant’s arguments, it appears that applicant is arguing that D1 does not disclose the first and third portions of time are specific to each of their respective PDCCH monitoring duty cycle configurations. Examiner respectfully disagrees. The disputed feature is broad and the claims do not define the specificity; as such, examiner notes that the monitoring occasions are at specific times according to the different duty cycle configurations disclosed by D1 which is seen by examiner as specific to each duty cycle. As such, applicant’s arguments are not persuasive. Examiner withdraws the 102 rejection based on the reference of record Yi, therefore any remarks related to Yi by applicant are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CATT, “Further Considerations on NR DRX”, 3GPP TSG-RAN WG2 Meeting #NR AH2, Qingdao, China, 27th-29th Jun 2017, R2-1706371; Samsung, “DRX timer for SPS”, 3GPP TSG-RAN Meeting #99, Berlin, Germany, 21-25 August 2017, R2-1709012; ASUSTek, “Numerology for PDCCH Monitoring during DRX Active Time”, 3GPP TSG-RAN WG2 Meeting #99, Berlin Germany, 21-25 August 2017, R2-1709326.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461